                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


UNITED STATES OF AMERICA,                            CV 19-32-M-DWM

                                                JUDGMENT IN A CIVIL CASE
                       Plaintiff,

   vs.

DEEANN ROWE, COLLECTION
BUREAU SERVICES, INC., and
LINCOLN COUNTY, a political
subdivision of the State of Montana,

                       Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
 Plaintiff, the United States of America, and against Defendant DeeAnn Rowe in the
 principal amount of $50,003.19, plus interest computed at the daily rate of $8.60 for
 the accrued total amount of $2,466.95 as of November 16, 2018, plus fees in the
 amount of $1,837.62 ($24.33 late charges, fees for negative escrow of taxes and
 insurances of $1,278.29, and $535.00 for litigation guarantee), for a combined total of
 $54,307.76 as of November 16, 2018. In addition, if the value of the real property
 exceeds the principal and accrued interest ($54,307.76), the Rural Housing Service is
 entitled to repayment of the interest credit subsidy pursuant to the repayment
 agreement dated March 8, 2002. The interest subject to recapture will be $36,893.66,
 making a total of $91 ,201.42 due and owing as of November 16, 2018. Interest
 continues to accrue from November 16, 2018, at the rate of $8.60 per day until the
date of entry of judgment. Plaintiff is entitled to post-judgment interest pursuant to 28
U.S.C. § 1961.

      Dated this 18th day of June, 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ N. Stephens
                                  N. Stephens, Deputy Clerk
